PER CURIAM:
We have held oral argument and carefully considered this case. We agree with the district court that the case presents a close question as to whether DL&B bought goods from LTF, or bought services. We do not reach that issue. Rather, we affirm the judgment of the district court on the basis of the district court’s alternative holding that the damages were speculative. The control field upon which DL&B relies simply does not meet the standard required under Georgia law to prove damages.
AFFIRMED.